Citation Nr: 0805214	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by bilateral hearing loss, to include Mienere's 
disease.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and James Drake




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 and June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In October 2007, the veteran, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local RO.  At the 
hearing, the issue for bilateral hearing loss was rephrased, 
as indicated on page 8 of the hearing transcript.  The Board 
has, therefore, restated the issue on appeal as set forth 
above.

The issues of entitlement to service connection for 
disability manifested by bilateral hearing loss, to include 
Mienere's disease and fibromyalgia are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required. 


REMAND

After a careful review of the record, the Board finds that 
the matter of entitlement to service connection for bilateral 
hearing loss, to include Mienere's disease and fibromyalgia 
must be remanded for additional development and adjudication.

In January 2006, the veteran underwent an audiological exam 
to determine whether the current bilateral hearing loss was 
related service.  An addendum is required (and/or another 
examination if the original examiner cannot be obtained) 
since the VA examination does not provide all the necessary 
information in order to determine whether service connection 
is warranted.  The examiner opined that:

Enlistment audiogram showed hearing to be well 
within normal limits bilaterally.  Separation 
audiogram also showed normal hearing levels 
bilaterally, although there was a STS [standard 
threshold shift] in the right ear only compared to 
entrance audiogram.  However, the threshold shift 
was evidenced throughout the frequency range rather 
than only at the high frequencies, which would not 
be typical of nose induced hearing loss.  There are 
medical records in the c-file that indicate a 
diagnosis of moderate/severe mixed hearing loss in 
the left ear.  MRI in 1991 was negative for 
retrocochlear pathology.

The examiner further stated: 

Although review of the file indicated a significant 
threshold shift in the right ear at the time of the 
veteran's discharge from the Navy, hearing levels 
were still clinically normal and did not meet the 
standard of a disability.  Also, the threshold 
shift was evident in the low mid frequency range as 
well as at 4000 Hz, which is not consistent with 
noise induced hearing loss.  The reduced word 
recognition score obtained on the right on today's 
test is not typical for normal hearing and is not 
likely related to history of SC noise exposure.  
The hearing loss in the left ear is not likely 
related to the history of SC noise exposure, but 
rather to the history of Meniere's.

Given that the issue has been rephrased to service connection 
for disability manifested by bilateral hearing loss, to 
include Mienere's disease, an etiology opinion is needed to 
determine if Mienere's disease had its onset in service or 
within one year after service.

The Board finds that the claim for service connection for 
bilateral hearing loss is inextricably intertwined to the 
issue of service connection for Mienere's disease.  
Therefore, a Board decision at this time would be premature.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).

Moreover, the veteran and her representative requested that 
the Board attempt to obtain current medical records from Ann 
Arbor VA Hospital Clinic for her service connection claim for 
fibromyalgia, as indicated on pages 12-13 of the hearing 
transcript.  The representative also requested the record to 
be held open until January 9, 2008 so that the veteran could 
submit more medical records.  To date, we have not received, 
nor has there been an attempt on the part of the VA to 
obtain, these records.  Additionally, the veteran appears to 
have outstanding Social Security Administration ("SSA") 
records, as indicated on page 10 of the hearing transcript.  
The veteran received Medicaid during the period of 1975 to 
1976.  SSA required the veteran to receive treatment from 
certain doctors in Monroe for symptoms of fibromyalgia.  
Given that these records are potentially relevant to the 
claim on appeal, the Board is of the opinion that efforts to 
obtain those records are required.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  The RO should contact the SSA and 
obtain copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

3.  Then, the RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the January 
2006 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's Meniere's disease 
is related to or had its onset in 
service.  All necessary special studies 
or tests should be accomplished.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of the Meniere's disease.  Based on a 
review of the claims folder and results 
of the examination, please furnish an 
opinion with respect to the likelihood 
(very likely, as likely as not, or highly 
unlikely) that the veteran's Meniere's 
disease had its origin in service, or 
within the one-year period following her 
discharge from service in June 1975.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



